Case 1:19-cr-00850-JSR Document 114 Filed 10/26/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TT TTT TTT x :
UNITED STATES OF AMERICA :
19-cr-850 (JSR)
-V-
PARKER H. PETIT and WILLIAM TAYLOR, : ORDER
Defendants. :
ee ee ee ee ee ee eee x

JED S. RAKOFF, U.S.D.J.
The defense in the above-captioned case is hereby permitted
to bring in approximately 20 boxes of documents in connection

with the trial commencing today.

 

 

SO ORDERED.
Dated: New York, NY
October 26, 2020 JED S. RAKOFF, U.S.D.J. :

 
